    Case 1:19-mj-00221-MSN Document 1 Filed 05/09/19 Page 1 of 2 PageID# 1

                                                                                        i" //


                        [N THE UNITED STATES DISTRICT COURT                       ,
                        FOR THE EASTERN DISTRICT OF VIRGINIA                            -Q O -
                                                                             o-.- - .
                                       Alexandria Division                                      '^

 UNITED STATES OF AMERICA,

         V.                                                   No. I:19MJ 2-> I
 SHAMIKA S. YOUNG,
                                                              Court Date: May 20, 2019

         Defendant.


                                  CRIMINAL INFORMATION

                                     (Misdemeanor 7869534)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about Januaiy 31,2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastem District of Virginia, the defendant,

SHAMIKA S. YOUNG,did unlawlully steal, purloin, or knowingly convert to her use or the use

of another, property ofthe United States or any department or agency thereof, specifically:

electronic items and shoes, the property of the United States Army and Air Force Exchange

Service, said property having a value of less than One Thousand Dollars($ 1,000).


(In violation ofTitle 18, United States Code, Section 641)

                                               Respectftilly submitted,

                                               G.Zachary Terwilliger
                                               United States Attorney

                                       By:
                                               Amanda Williams
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               Eastem District ofVirginia
                                              2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                              Phone:(703)299-3776
                                               Fax:(703)299-3980
                                               Email: amanda.r.williams@usdoj.gov
Case 1:19-mj-00221-MSN Document 1 Filed 05/09/19 Page 2 of 2 PageID# 2
